Case 3:20-cv-01128-JAH-MSB Document 26 Filed 09/29/20 PageID.191 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   JESSICA BAUTISTA, individually and on      CASE NO. 3:20-CV-01128-JAH-MSB
     behalf of all others similarly situated,
12                           Plaintiff,         ORDER GRANTING JOINT MOTION
                                                TO EXTEND TIME FOR
13          v.                                  DEFENDANT TO RESPOND TO
                                                SECOND AMENDED COMPLAINT
14   MERLIN ENTERTAINMENTS SHORT
     BREAKS, LLC d/b/a LEGOLAND
15   VACATIONS, a Delaware limited liability
     company,
16                     Defendant.
17
18
19
20
21
22
23
24
25
26
27
28

                                                       CASE NO. 3:20-CV-01128-JAH-MSB
Case 3:20-cv-01128-JAH-MSB Document 26 Filed 09/29/20 PageID.192 Page 2 of 2



 1         Presently before the Court is the parties’ Joint Motion to Extend Time for
 2   Defendant Merlin Entertainments Short Breaks, LLC d/b/a LEGOLAND Vacations
 3   to Respond to Plaintiff’s Second Amended Complaint. For good cause shown, the
 4   Court GRANTS the parties’ Joint Motion as follows:
 5         Defendant shall file its response to the Second Amended Complaint within 14
 6   days of either: (1) the Court’s denial of the pending Motion to Consolidate this action
 7   with related action Case v. Merlin Entertainments Group U.S. Holdings Inc., No.
 8   3:20-cv-01049-JAH-MSB (S.D. Cal. 2020) (“Case Action”), filed in the Case Action
 9   on September 14, 2020, Dkt. No. 21; or (2) the filing of an amended consolidated
10   complaint.
11         Plaintiff will file her opposition to Defendant’s motion to dismiss, if any, within
12   28 days of Defendant’s motion to dismiss.
13         Defendant will file its reply, if any, within 14 days of Plaintiff’s opposition.
14
15   IT IS SO ORDERED.
16
17   Dated: September 29, 2020
18
19
                                         THE HONORABLE JOHN A. HOUSTON
20                                       UNITED STATES DISTRICT COURT JUDGE
21
22
23
24
25
26
27
28
                                                2
                                                             CASE NO. 3:20-CV-01128-JAH-MSB
